DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The 

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 15-21, 23-25, 27-28, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0178428 A1 (Hoon et al.) in view of US 2017/0037396 A1 (Lee et al.), US 2013/0267443 A1 (Chinnaiyan et al.) and US 2015/0313878 A1 (Robinson et al.).

Hoon et al., teach:
[0057] The test level of lncRNA transcript or modification thereof used in the methods for diagnosis, prognosis or monitoring melanoma cancer described may be measured, quantified and/or detected by any suitable RNA detection, quantification or sequencing methods known in the art, including, but not limited to, reverse transcriptase-polymerase chain reaction (RT-PCR) methods, microarray, serial analysis of gene expression (SAGE), next-generation RNA sequencing (e.g., deep sequencing, whole transcriptome sequencing, exome sequencing), gene expression analysis by massively parallel signature sequencing (MPSS), immune-derived colorimetric assays, situ hybridization (ISH) formulations (colorimetric/radiometric) that allow histopathology analysis, mass spectrometry (MS) methods, RNA pull-down and chromatin isolation by RNA purification (ChiRP), and proteomics-based identification (e.g., protein array, immunoprecipitation) of lncRNA. In one embodiment, the method of measuring an lncRNA transcript (or modification thereof) level includes performing quantitative/gel-based electrophoresis PCR or non-PCR-based molecular amplification methods for detection.  (Emphasis added)



Hoon et al., in paragraph [0059], teach:
[0059] The methods described herein have been described as relating to cutaneous melanoma, however, additional lncRNA transcripts or modifications thereof may be used to diagnose, prognose or analyze any type of tumor or cancer. Cancers and tumor types that may be treated or attenuated using the methods described herein include but are not limited to bone cancer, bladder cancer, brain cancer, breast cancer, cancer of the urinary tract, carcinoma, cervical cancer, colon cancer, esophageal cancer, gastric cancer, hepatocellular carcinoma, head and neck cancer, hepatocellular cancer, lung cancer, lymphoma and leukemia, melanoma, neuroblastoma, ovarian cancer, pancreatic cancer, pituitary cancer, prostate cancer, rectal cancer, renal cancer, sarcoma, primary brain tumors, thyroid cancer, and uterine cancer. In addition, the methods may be used to treat tumors that are malignant (e.g., primary or metastatic cancers) or benign (e.g., hyperplasia, carcinoids, hematoma, and malignant potential nbenign neoplasms).  (Emphasis added)

Hoon et al., in their abstract, teach:
Long noncoding RNAs (lncRNAs) that may be used as cancer biomarkers and methods of diagnosing, prognosing and monitoring cancer including, but not limited to, cutaneous melanoma using said lncRNAs are provided herein. In some embodiments, the methods include steps of isolating one or more lncRNA transcripts in a biological sample from the subject; measuring a test level of the one or more isolated lncRNA transcripts; comparing the test level to a control level of the one or more lncRNA transcripts; and diagnosing or making a prognosis based on the lncRNA level. In some embodiments, the lncRNA transcript is an linc00340 transcript or variant thereof. These lncRNA transcripts may also be used as a therapeutic target in the treatment of cancer.  (Emphasis added)


Hoon et al., in paragraph [0054], provides a listing of biological samples that can be tested.  Such biological samples include urine.  Such is deemed to meet a limitation of claims 18 and 24. 

Hoon et al., have not been found to teach using the nucleotide sequence of SEQ ID NO. 1, 2, and/or 3.



Lee et al., in their abstract, teach:
This invention relates to polycomb-associated long non-coding RNAs (lncRNAs), libraries and fragments of those ncRNAs, inhibitory nucleic acids and methods and compositions for targeting lncRNAs. (Emphasis added)

Lee et al., at page 7, paragraph [0064], identifies “category number” “126” as identifying a disease, which as seen in the “Category” listing, is prostate cancer.
Lee et al., in paragraph [0013], teach:
[0013] In another aspect the invention features an inhibitory nucleic acid that specifically binds to, or is complementary to, an RNA that binds to Polycomb repressive complex 2 (PRC2), for example, any one of SEQ ID NOs: 1 to 916,209, or 916,626 to 934,931.

Lee et al., disclose literally hundreds of thousands of sequences.  It is noted that SEQ ID NO. 645,079, at positions 37,597 – 47,596 corresponds to positions 1-10,000 of applicant’s SEQ ID NO. 1.  It is also noted that SEQ ID NO. 645,081, at positions 15,167 – 20,168 (Lee et al.), correspond to nucleotides at positions 73,000 – 78,001 of SEQ ID NO. 1.  
Also, SEQ ID NO: 644,844, at positions 263,819 – 264,819 (Lee et al.), correspond to nucleotides at positions 10,000 – 11,000 of SEQ ID NO. 2 of the subject application. 
In addition to Lee et al., teaching SEQ ID NO. 1 and 2 of the subject application, it is also noted that SEQ ID NO. 623,323, at positions 58,813 – 59,813 (Lee et al.), corresponds to positions 15,000 – 16,000 of applicant’s SEQ ID NO. 3.
The aspect that Lee et al., teaches SEQ ID NO. 1, 2, and 3 of the subject application is deemed to fairly suggest limitations of claims 15, 16, 27, 32, and 33.  

Lee et al., in paragraphs [0134] and [0144], teach:
[0134] As used herein, treating includes "prophylactic treatment" which means reducing the incidence of or preventing (or reducing risk of) a sign or symptom of a disease in a patient at risk for the disease, and "therapeutic treatment", which means reducing signs or symptoms of a disease, reducing progression of a disease, reducing severity of a disease, 

[0144] For therapeutics, an animal, preferably a human, suspected of having cancer is treated by administering an lncRNA or inhibitory nucleic acid in accordance with this invention. For example, in one non-limiting embodiment, the methods comprise the step of administering to the animal in need of treatment, a therapeutically effective amount of an lncRNA or inhibitory nucleic acid as described herein.


The aspect that Lee et al., also teaches treatment of a patient is deemed to fairly suggest limitations of claims 34-36.

Neither Hoon et al., nor Lee et al., have been found to teach using PCA3 biomarkers for detection of prostate cancer. 

Chinnaiyan et al.), at paragraph [0405], teaches:
…PCA3, [is] a lncRNA biomarker over-expressed in prostate cancer and used in prostate cancer diagnosis (de Kok, J. B. et al. Cancer Res 62, 2695-2698 (2002)…

The above showing is deemed to meet a limitation of claim 23.  
While the prior art teaches treatment of patients having prostate cancer, they have not been found to fairly suggest the difference in levels of production of the marker over that of a negative control.
Robinson et al., in paragraph [0035], teach that one can use a negative control where the patient is “known to be negative for prostate cancer”.  (Claim 36)  Also, Robinson et al., also teach that
overproduction can be defined as any level of expression or production greater than the level of expression or production, respectively, of the control (e.g., 1.5-fold, 2-fold, 5-as compared to the negative control).  (Emphasis added)

 In view of such guidance, the aspect of one seeking to determine if there is “at least a 2-fold higher” amount of the marker, lncRNA, in determining whether a given patient has prostate cancer is deemed to be fairly suggested.

In view of the above showings, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Hoon et al., where diagnosis of prostate cancer is achieved by evaluating the level of expression of antisense lncRNA molecules (SEQ ID NO. 1, 2, and/or 3) known in the art (Lee et al.), as well as administer effect treatment for patients that have been diagnosed as having prostate cancer.  It would have also been obvious to said ordinary artisan to have established a threshold in level of production of target molecules in determining whether the patient has prostate cancer.  Given such a well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.
In view of the above showing and in the absence of convincing evidence to the contrary, claims 15-21, 23-25, 27-28, and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0178428 A1 (Hoon et al.) in view of US 2017/0037396 A1 (Lee et al.), US 2013/0267443 A1 (Chinnaiyan et al.), and US 2015/0313878 A1 (Robinson et al.).





Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0178428 A1 (Hoon et al.) in view of US 2017/0037396 A1 (Lee et al.), US 2013/0267443 A1 (Chinnaiyan et al.), and US 2015/0313878 A1 (Robinson et al.) as applied to claims 15-21, 23-25, 27-28, and 31-36 above, and further in view of US 5,840,501 (Allard et al.).

See above for the basis of the rejection as it relates to the disclosures of Hoon et al., Lee et al., Chinnaiyan et al., and Robinson et al.

Neither Hoon et al., Lee et al., Chinnaiyan et al., nor Robinson et al., have been found to teach testing/evaluating/screening patients for prostate cancer when they are “at least 50 years old” (claim 26).

Allard et al., in column 1, third paragraph, teach “the American Cancer Society and the American Urological Society have recently recommended that all men over the age of 50 be screened annually”.
In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the method of detecting (screening for) prostate cancer in all men that are “at least 50 years old” as such was being recommended by both the American Cancer Society and the American Urological Society.
In view of the above analysis and in the absence of convincing evidence to the contrary, claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0178428 A1 (Hoon et al.) in view of US 2017/0037396 A1 (Lee et al.), US 2013/0267443 A1 (Chinnaiyan et 

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Bradley L. Sisson/Primary Examiner, Art Unit 1634